Exhibit 10.1 THIRD AMENDMENT TO CREDIT AGREEMENT This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of December 5, 2008, is entered into among(1) PHYSICIANS FORMULA, INC., a New York corporation (the “Borrower”), (2) the several banks and other lenders from time to time parties to this Amendment (the “Lenders”) and (3) UNION BANK OF CALIFORNIA, N.A. (“Union Bank”), as administrative agent for the Lenders (in such capacity, the “Agent”). RECITALS A.The Borrower, the Lenders and the Agent entered into that certain Credit Agreement dated as of November 14, 2006, as amended by that certain First Amendment to Credit Agreement dated as of July 8, 2008 and by that certain Second Amendment to Credit Agreement dated as of September 9, 2008 (as so amended, the “Credit Agreement”).Capitalized terms used herein and not defined shall have the meanings ascribed to them in the Credit Agreement. B.The Borrower has requested that the Lenders increase the existing Aggregate Revolving Loan Commitment of $20,000,000 to a total amount of $25,000,000, and amend certain provisions of the Credit Agreement in connection therewith.The Lenders have agreed to such requests and are entering into this Amendment to fulfill such requests, subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto hereby agree as follows: SECTION 1.Amendments to Credit Agreement.
